498 So.2d 382 (1986)
Sallie Mae LANDINGHAM
v.
STATE of Mississippi.
No. 56588.
Supreme Court of Mississippi.
November 19, 1986.
J.R. Gilfoy, Lexington, for appellant.
Edwin Lloyd Pittman, Atty. Gen., by Henry C. Clay, III, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before WALKER, C.J., and DAN M. LEE and SULLIVAN, JJ.
DAN M. LEE, Justice, for the Court:
Sallie Mae Landingham appeals her conviction of manslaughter in Attala County Circuit Court. She was sentenced to sixteen (16) years with eight (8) suspended. She assigns five (5) errors in the court below.
Under the authority of Morea v. State, 329 So.2d 527 (Miss. 1976), we find no errors and no issues which require discussion. See Hawkins v. State, 488 So.2d 800 (Miss. 1986); Burkett v. State, 484 So.2d 1046 (Miss. 1986); Parrott v. State, 475 So.2d 167 (Miss. 1985).
*383 We affirm the conviction of manslaughter and sentence of sixteen (16) years with eight (8) years suspended.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.